DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-18 of U.S. Patent No. 10,782, 603 (US 10,782,603 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a light wavelength conversion element, having a light incident side, the light wavelength conversion element configured to receive an excitation beam from the light incident side, the light wavelength conversion element comprising: a substrate and a light wavelength conversion substance; wherein, the substrate having a surface facing the light incident side and configured to rotate about a center axis, the surface having at least one microstructure protruded toward the light incident side; and the light wavelength conversion substance disposed on the surface and covering the at least one microstructure, and a width of the microstructure along a radial direction of the substrate .
Allowable Subject Matter
As of claim 1, the closest prior art Hsieh et al. (US 20150077714 A1; Hsieh) teaches an illumination system including at least one laser source, at least one anisotropic light expanding element and a wavelength conversion element is provided. The at least one laser source emits a laser beam. The at least one anisotropic light expanding element is disposed on the transmission path of the laser beam and causes the laser beam to expand along a light expanding direction. The light expanding direction is substantially parallel to the slow axis of the laser beam. The wavelength conversion element is disposed on the transmission path of the laser beam. Hsieh does not anticipate or render obvious, alone or in combination, a width of the microstructure along a radial direction of the substrate is smaller than a width of the light wavelength conversion substance along the radial direction, the light wavelength conversion substance is excited by the excitation beam and emits a conversion beam when the excitation beam is transmitted to the light wavelength conversion substance, wherein 
Claims 2-9 are allowed as being dependent on claim 1.
As of claim 10, the closest prior art Hsieh et al. (US 20150077714 A1; Hsieh) teaches an illumination system including at least one laser source, at least one anisotropic light expanding element and a wavelength conversion element is provided. The at least one laser source emits a laser beam. The at least one anisotropic light expanding element is disposed on the transmission path of the laser beam and causes the laser beam to expand along a light expanding direction. The light expanding direction is substantially parallel to the slow axis of the laser beam. The wavelength conversion element is disposed on the transmission path of the laser beam. Hsieh does not anticipate or render obvious, alone or in combination, a width of the microstructure along a radial direction of the substrate is smaller than a width of the light wavelength conversion substance along the radial direction, the excitation beam is transmitted to the light wavelength conversion substance, the light wavelength conversion substance is excited by the excitation beam and emits a conversion beam when the excitation beam is transmitted to the light wavelength conversion substance, wherein the excitation beam forms an exciting light spot on the light wavelength conversion substance, an energy density distribution of the exciting light spot has at least one peak value, a position corresponding to the at least one peak value on the light wavelength conversion substance corresponds to a position of the at least one microstructure, and 
Claims 11-18 are allowed as being dependent on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2882